DETAILED ACTION
This Office action is in response to the election and amendment filed on 29 December 2021.  Claims 8-12, 21-35 are pending in the application.  Claims 1-7 and 13-20 have been cancelled. Claims 21-35 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of Group II, on which claims 8-12 and 21-35 are readable, in the reply filed on 29 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant claims that the conductive feature is electrically connected to one of the gate electrode and the source/drain feature. Therefore, the claimed conductive feature electrically connected to the gate electrode of the gate stack must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for electrically connecting the multi-deck conductive feature 122 to the metal gate electrode 110 of  a high-k gate stack (shown in Fig. 2A) through the via feature 214, does not reasonably provide enablement for electrically connecting the multi-deck conductive feature to any gate stack which includes a gate dielectric layer and a gate electrode, as recited in independent claim 27.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Applicant has disclosed a gate stack structure 110 shown in Fig. 2A. Applicant further discloses in paragraph [0042] that the multi-deck conductive feature 122 is configured to be electrically connected to the gate electrode 110 of the high-k metal gate stack through the via feature 214. In Fig.9, in step 914, it is disclosed that some dummy gate stacks are replaced with metal gates by gate replacement, and in step 918, it is disclosed that a via feature landing is formed on contact features or metal gates. Applicant has specifically disclosed the gate electrode 110 shown in Fig. 2A as the gate stack to which the disclosed multi-deck conductive feature 122 is electrically connected, therefore the claims should be limited to the gate stack shown in Fig. 2A which includes high-k gate dielectric 108 and  metal gate electrode 110.  
Whenever a written description issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d Vas-Cath, Inc. v. Mahurkar, to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, the applicant was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  Since Applicant has only disclosed that the multi-deck conductive feature 122 is formed to either the gate stack shown in Fig. 2A or the source/drain feature shown in Fig. 2B, it is evident that Applicant has not conveyed with reasonable clarity that the multi-deck conductive feature 122 can be used to electrically connect any gate stack comprising a gate dielectric and a gate electrode.  Applicant’s claims are not commensurate is scope with Applicant’s disclosure. Hence, Applicant has failed to convey with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Whereas the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, Applicant’s disclosure must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention as presently claimed. Since Applicant has only disclosed that the multi-deck conductive feature 122 is formed to either the gate stack shown in Fig. 2A or the source/drain feature shown in Fig. 2B, it is evident that Applicant has not conveyed with reasonable clarity that the multi-deck conductive feature 122 can be used to electrically connect any gate stack comprising a gate dielectric and a gate electrode.  Applicant’s claims are not commensurate is scope with Applicant’s disclosure. Hence, Applicant has failed to convey with reasonable clarity to those skilled in the art that the Applicant was in possession of the invention as presently claimed.  









 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With respect to claims 23-25, it is unclear how the semiconductor device structure formed by the method of independent claim 8 is related to the device structures recited in dependent claim 23. Admittedly, it is recited in claim 24 that the bottom metal feature is electrically connected to a contact feature landing on one of the source/drain features. Does the limitation of claim 24 require the multi-deck conductive feature of claim 8 to be formed to the source/drain feature? Alternately, since the gate stack and the S/D feature are formed on the fin active region and are electrically connected through the fin active region, can the multi-deck conductive feature of claim 8 be formed to the gate stack? It is unclear what is actually being claimed in Applicant’s claims 23-25.

Claim 32 recites the limitation "the liner" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, KR 10-2014-0121634.
With respect to claim 8, Kim discloses a method of forming a semiconductor device structure, shown in Fig. 4, comprising: 
forming a trench 112 in a dielectric layer 110 on a semiconductor substrate 100, 
forming a barrier layer 170/181 on sidewalls and a bottom surface of the trench 112;
forming a bottom metal feature 191 of a first metal (Al, W, or Ti) on the barrier layer 170/181, wherein the bottom metal feature is formed on a bottom portion of the trench 112; 
depositing a liner 182 on the bottom metal feature 191 and sidewalls of the barrier layer 170/181; and 
forming a top metal feature 192 of a second metal (Al, W or Ti) on the liner 182, wherein the top metal feature fills the trench 112, and 
wherein the second metal is different from the first metal in composition {“For example, the first adhesive layer 181 / a first metal gate pattern 191 / second adhesive layer 182 / the second metal gate pattern 192 may each be a Ti or TiN / Al / TiN / W. Alternatively, the first bonding film 181 / a first metal gate pattern (191) / second 
With respect to claim 10, Kim discloses that the liner 182 and the barrier layer 170/181are different in composition. Layer 170 is TiAl, TiAlC, TiAlN, TaC, TiC, or a material selected from the group comprising HfSi, and layers 181 and 182 may include TiN or Ti or combinations thereof. {“For example, the first adhesive layer 181 / a first metal gate pattern 191 / second adhesive layer 182 / the second metal gate pattern 192 may each be a Ti or TiN / Al / TiN / W. Alternatively, the first bonding film 181 / a first metal gate pattern (191) / second adhesive layer 182 / the second metal gate pattern 192 may be the respective TiN / W / Ti or TiN / Al..”). 
With respect to claim 23, as shown in Figs. 9-11. Kim further discloses forming a fin active region  D1 extruded above the semiconductor substrate 100 (see Fig. 10); forming a gate stack disposed on the fin active region, wherein the gate stack includes a gate dielectric layer 130 and a gate electrode 122; and forming source/drain (S/D) features 261 on the fin active region F1 and interposed by the gate stack, see Figs. 9 and 10.
With respect to claim 26, Kim shows in Fig. 4 that the liner 182 includes a bottom surface spanning a first width and the bottom metal feature 191 includes a top surface spanning a second width being equal to the first width, and wherein the bottom surface of the liner 182 is fully aligned with the top surface of the bottom metal feature 191.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, as applied to claim 8 above, in view of Xie, US 2015/0097246.
With respect to claim 9, although Kim discloses forming a bottom metal feature 191, shown in Fig. 4, Kim lacks anticipation of forming of the bottom metal feature by depositing the first metal on the barrier layer to fill the trench; performing a chemical-mechanical polishing (CMP) process to the first metal; and etching back the first metal such that a top surface of the first metal is recessed from a top surface of the dielectric layer. Xie et al. disclose a method of forming a gate electrode for a field effect transistor, shown in Figs. 3-5, in which a bottom metal feature is formed by depositing a first metal 109 to fill the trench 105 formed in dielectric layer 102, performing a chemical-mechanical polishing (CMP) process to the first metal; and etching back the first metal 
With respect to claim 21, although Kim discloses forming a top metal feature 192, shown in Fig. 4, Kim lacks anticipation of forming of the top metal feature by depositing the second metal on the liner to fill the trench; and performing a CMP process to the second metal. Xie et al. disclose a method of forming a gate electrode for a field effect transistor, shown in Figs. 6 and 7, in which a top metal feature 110 is formed by depositing the second metal 110 on the liner 111 to fill the trench and performing a CMP process to the second metal 110, see paragraph [0026]. Since the top metal feature 192 of Kim is planar with the top surface of dielectric layer 110, it would have been obvious to the skilled artisan to implement the method disclosed by Xie et al. to form the planar top metal feature 191 in the known method of Kim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, in view of Xie, US 2015/0097246, as applied to claim 21 above, further in view of Hahn et al., US 2013/0302974.
With respect to claim 22, neither Kim nor Xie et al. disclose depositing of the second metal by depositing a seed layer; and performing a plating process to deposit the second metal on the seed layer. Hahn et al. disclose forming a metal gate 219, shown in Fig. 2e, by depositing a seed layer; and performing a plating process to . 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634.
Kim is applied as above. Admittedly, dependent claim 23, as presently written, does not require any relationship between the limitation recited in claim 23 and the semiconductor device structure of independent claim 8. However, if claim 23 is amended to require the gate stack to include the semiconductor device structure of claim 8, it would have been obvious to the skilled artisan that the gate electrode shown in Fig. 4 could have been substituted for the gate electrode 122 shown in Figs. 9-11, since Kim also shows in Fig. 4 a gate electrode comprising a N-type work function  adjustment layer 170.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, as applied to claim 23 above, in view of Chang et al., US 2021/0233861.
It would have been obvious to the skilled artisan that the source/drain feature 261 of Kim would be electrically connected to the bottom metal feature 191 of the gate electrode 122 of the FinFET, since both the S/D feature and the gate electrode are disposed on the fin active region F1 in the known method of Kim. However, Kim fails to 
With respect to claim 25, Chang et al. further show a via feature 105 on the contact feature 165. As shown in Fig. 1A of Chang et al., the via feature 105 “lands” on the sidewall layer 145 of the gate electrode. In light of the teachings of Chang et al., it would have been obvious to the skilled artisan that forming a via feature in the known FinFET of Kim would result in the via feature “landing” on the barrier layer 170/18, which forms the sidewall of the gate electrode 122.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
If independent claim 32 is amended to provide antecedence for the liner, the method of claim 32 would be allowable over the references of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various method of forming conductive structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822